—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered September 23, 1998, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him to a term of 5 years probation and 150 hours of community service, unanimously affirmed.
The court properly exercised its discretion in denying, without further inquiry, defendant’s application to withdraw his guilty plea after defendant was afforded ample opportunity to present his claims, enabling the court to make an informed determination (see, People v Frederick, 45 NY2d 520). The court *190properly concluded that defendant’s challenges to the plea were contradicted by his plea allocution and that the plea was voluntary. Concur — Sullivan, J. P., Nardelli, Tom, Lerner and Andidas, JJ.